Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ravi (US 2008/0037662) discloses a transmitter apparatus (see at least figure 1) comprising: a phase-shifting circuit 106A configured to shift a first signal; and a first sigma-delta network 114A; a first power amplifier 118A coupled to the sigma-delta network 114A, the first power amplifier comprising a summed output; and a second power amplifier 118B coupled to a second sigma-delta network 114B.
Maehata (US 10,177,830) discloses a transmitter apparatus (see at least figure 3) comprising: a phase-shifting circuit 26 configured to shift a first signal; and a first sigma-delta network 25; a first power amplifier 18 coupled to the sigma-delta network 25; and a second power amplifier 18 (see the power amplifier 18 in the second row) coupled to a second sigma-delta network 25.
Regarding independent claim 1, the prior art of record fail to disclose a transceiver circuit comprising: a phase-shifting circuit configured to shift a first signal by ninety degrees to create a second signal orthogonal to the first signal; and a first sigma-delta network comprising: an input configured to receive the first signal and the second signal; first summation circuitry configured to sum the first signal with the second signal to create a sigma signal; first difference circuitry configured to subtract the second signal from the first signal to create a delta signal; a sigma output coupled to the first summation 
Regarding independent claim 12, and dependent claims 2-11, 13-17, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NGUYEN T VO/Primary Examiner, Art Unit 2646